BLAND, P. J.
In plaintiff’s chain of title to the northwest quarter was a sheriff’s deed based on a judgment for back-taxes rendered against J. Barclay, the record owner. The deed was regular on its face and contained the usual statutory recitals. To impeach the validity of the sheriff’s deeds, defendants introduced the proceedings in the back-tax suit, by which it *372appeared that Barclay was a non-resident and that he was notified of the pendency and object of the suit by publication. The order of publication described the land as the northwest quarter of section 19, township 35, range 5. The judgment, which was by default, followed the petition and described the land correctly as did the execution and sheriff’s deed. The sole question in the case is as to the sufficiency of the order of publication to confer jurisdiction on the court to render the judgment which it did render. In other words did a notice that the State had brought suit to .enforce its lien for taxes against the northwest quarter, section 19, township 35, range 5, authorize the court to render, a judgment by default and force the lien of the State against a different tract of land situated sixty miles away from the land described in the order of publication. This question is answered in the negative by an able and exhaustive opinion by Judge Sheewood, in the case of Winningham v. Trueblood, 149 Mo. 572, and followed by Stewart v. Allison, 150 Mo. 343.
The judgment is affirmed.